FILED
                            NOT FOR PUBLICATION                            NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAXWELL HOFFMAN,                                 No. 13-35428

               Plaintiff - Appellant,            D.C. No. 1:02-cv-00291-BLW

  v.
                                                 MEMORANDUM*
DAVID HAAS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Idaho state prisoner Maxwell Hoffman appeals pro se from the district

court’s order denying Hoffman’s motion to reconsider the district court’s order

denying, for lack of subject matter jurisdiction, Maxwell’s motion to compel

enforcement of the parties’ settlement agreement. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we

affirm.

      The district court did not abuse its discretion in denying Hoffman’s motion

to reconsider because Hoffman failed to establish grounds for such relief. See id.

at 1263 (discussing circumstances warranting reconsideration). Contrary to

Hoffman’s contention, the district court lacked jurisdiction to enforce the

settlement agreement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 381-82 (1994) (the district court lacked jurisdiction over a motion to enforce

settlement following entry of a stipulated dismissal with prejudice where there was

no provision in the settlement agreement retaining jurisdiction, and the settlement

agreement was not incorporated into the order dismissing with prejudice).

      We do not consider arguments and allegations raised for the first time on

appeal or in the reply brief, including Hoffman’s contentions of retaliation and

denial of access to the courts. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th

Cir. 2009) (per curiam).

      AFFIRMED.




                                          2                                   13-35428